Citation Nr: 0639096	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a skin rash 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 through 
February 1972.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from December 2003, and March 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.



FINDINGS OF FACT

1.  The veteran has diabetes mellitus, requiring an oral 
hypoglycemic agent and restricted diet.

2.  The veteran does not have a current diagnosis of PTSD.

3.  There is no competent medical evidence showing that the 
veteran has a chronic skin disability which is related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 
4.119, Diagnostic Code 7913.

2.  PTSD was not incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).

3.  A skin disorder was not incurred in, or related to any 
incidence of service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in October 2003, regarding the claims for a skin rash 
and PTSD, (prior to the March 2004 adverse determination) 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
the claim.

Additionally, following the September 2003 letter regarding 
the claim for diabetes mellitus, the RO granted service 
connection for diabetes mellitus.  At the time, the RO 
assigned disability ratings and effective dates.  As set 
forth in Dingess, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated - its has been proven."  
The Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to diabetes mellitus has been 
granted, i.e., proven, and he was assigned an initial 
disability rating and an initial effective date, section 
5103(a) notice is no longer applicable.  As a result, even if 
there was a notice error with respect to the duty to notify 
that occurred prior to the award of service connection and 
the assignment of a disability rating and effective date, 
because the claim has already been proven, and the purpose of 
5103(a) has been satisfied, the error was nonprejudicial.

The Board further notes that the veteran's service medical 
and personnel records as well as VA progress reports have 
been obtained.  Additionally, the veteran submitted lay 
statements from his two sisters and a friend regarding his 
PTSD claim.  The veteran has not identified any further 
evidence with respect to his claims, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claims after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

Claim for Entitlement to a Rating in Excess of 20 Percent for 
Diabetes Mellitus
 
In a December 2003 rating decision, the RO granted service 
connection for diabetes mellitus, and assigned a rating of 20 
percent, effective September 12, 2002.  The veteran asserts 
that he is entitled to a rating in excess of 20 percent for 
his service-connected diabetes mellitus.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veteran submitted VA outpatient reports that reflect 
treatment for diabetes mellitus, including a restricted diet 
and prescription of glyburide and metaformin to control his 
blood sugar.  A progress report dated April 2004 noted that 
the veteran's blood sugar averaged 120, except when he 
cheated on his diet and ate sweets.  A June 2004 treatment 
note indicated an increase in medication for better control 
of the veteran's blood sugar.  A progress report dated March 
2005 noted that the veteran's diabetes was stable, improving.  
VA progress reports also reflect that the veteran generally 
followed a low fat, low cholesterol diet.

The veteran submitted various statements in conjunction with 
his claim for increase.  On his VA Form 9, the veteran stated 
that his doctor was doing a good job avoiding the need for 
insulin injections to control his diabetes.  The veteran also 
noted that he took metaformin and glyburide to control his 
diabetes.

The veteran is currently assigned a 20 percent evaluation 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The VA 
medical records noted a diagnosis of diabetes mellitus that 
is controlled with metaformin and glyburide, and a restricted 
diet.  A 40 percent rating under Diagnostic Code 7913 is 
warranted when the veteran has diabetes requiring insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  
38 C.F.R. § 4.119, Diagnostic Code 7913.  There is no 
evidence showing that the veteran requires insulin to control 
his diabetes, nor that his activities have been regulated or 
restricted in any manner.

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a 20 percent rating than a 40 percent rating under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The Board notes that this is 
an initial ratings case, and consideration has been given to 
"staged ratings" since service connection was made 
effective (i.e., different percentage ratings of different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection during 
which the service-connected diabetes mellitus was more than 
20 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim for  an initial rating in excess of 20 percent for 
diabetes mellitus that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




The Claim for Entitlement to Service Connection for PTSD

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The veteran contends that he has PTSD as a result of two 
stressors he claims he experienced during his service in 
Vietnam.  The veteran asserts that he had the heel of his 
boot shot off and that he witnessed the traumatic injuries of 
other soldiers as he helped carry them from helicopters to 
the hospital on base. 

The veteran's service medical records show no diagnoses of, 
or treatment for, mental or psychiatric disabilities.  The 
veteran's report of medical history upon induction, and 
examination upon induction, both dated June 1970 noted no 
psychiatric abnormalities.  The veteran's examination upon 
separation, dated February 1972, similarly notes no 
psychiatric abnormalities.

The veteran submitted VA progress reports dated February 2003 
through March 2005.  A PTSD screening in March 2003 indicated 
"nothing serious," and a depression screening was negative.  
Similarly, a PTSD screening done in June 2004 was also 
negative.  The VA progress reports are silent to any 
complaints of, or treatment for, any mental or psychiatric 
disorders.  There is no diagnosis of PTSD provided.

The veteran also submitted lay statements from his two 
sisters and a friend attesting to his mental state after his 
return from Vietnam.  However, as lay witnesses, neither the 
veteran, nor his sisters or friend, have the capacity to 
provide evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

There is no competent medical evidence showing a current 
diagnosis of PTSD.  To the contrary, the PTSD screenings done 
at the VA medical center were negative, and the examiners did 
not provide a diagnosis of PTSD.  The only evidence of PTSD 
is the veteran's own contentions.  In absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Because there is no current diagnosis of PTSD, the evidence 
does not show that the veteran has a current disability 
related to, or incurred in service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


The Claim for Entitlement for Service Connection for a Skin 
Rash

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 
3.307(a)(6)(iii).

Service connection may be presumed based on exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The veteran contends that he developed a skin rash, secondary 
to exposure to herbicides, while stationed in Vietnam.  The 
Board notes that the veteran's service personnel records show 
that the veteran served as a cook in Vietnam from April 1971 
through February 1972.  

The veteran's service medical records are devoid of any 
complaints of, or treatment for a skin condition.  The 
veteran's report of medical history upon induction, and 
examination upon induction, both dated June 1970 noted no 
skin diseases or abnormalities.  The veteran's examination 
upon separation, dated February 1972, similarly noted no skin 
diseases or abnormalities.

The veteran submitted VA progress reports in conjunction with 
his claim.  A progress report dated March 2003 noted a rash 
on the left elbow which does not itch that the veteran treats 
with over the counter hydrocortisone.  Physical examination 
revealed a macular rash on the left elbow that was 
erthematous and was beginning to develop white plaque.  There 
are no other complaints of, or treatment for a skin condition 
in the record.  Additionally there is no diagnosis of 
chloracne or other acneform disease consistent with 
chloracne.

As the veteran's records show that the veteran had service in 
the Republic of Vietnam, the veteran meets the requirements 
of 38 C.F.R. § 3.307, which confers a presumption of exposure 
to herbicides on veterans with service in Vietnam.  However, 
even though the veteran was presumptively exposed to 
herbicides, the record is devoid of any evidence of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e) at any 
time during or after service.  

While the veteran is not entitled to service connection for a 
skin condition as secondary to herbicide exposure, as 
discussed above, he is still entitled to a review of his 
claim to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

There is no competent medical evidence showing that the 
veteran has a chronic skin disability which is related to 
service.  Consequently, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.

Service connection for PTSD is denied.

Service connection for a skin disorder is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


